
	

113 SRES 400 ATS: Recognizing the 50th anniversary of the Great Alaska Earthquake, which struck the State of Alaska at 5:36 p.m. on Good Friday, March 27, 1964, honoring those who lost their lives in the Great Alaska Earthquake and associated tsunamis, and expressing continued support for research on earthquake and tsunami prediction and mitigation strategies. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 400
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Ms. Murkowski (for herself, Mrs. Feinstein, Ms. Hirono, Mr. Begich, Mr. Schatz, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the Great Alaska Earthquake, which struck the State of Alaska at 5:36 p.m. on Good
			 Friday, March 27, 1964, honoring those who lost their lives in the Great
			 Alaska Earthquake and associated tsunamis, and expressing continued
			 support for research on earthquake and tsunami prediction and mitigation
			 strategies. 
	
	
		Whereas on Good Friday, March 27, 1964, the Great Alaska Earthquake struck the State of Alaska;Whereas the Great Alaska Earthquake measured 9.2 on the moment magnitude scale, making it the
			 largest
			 recorded earthquake in United States history and the second-largest
			 earthquake ever recorded using modern instruments;Whereas the Great Alaska Earthquake was felt as far away as Seattle and was registered by
			 water-level
			 recorders in 47 States;Whereas the Great Alaska Earthquake spawned tsunamis that devastated communities in Alaska and
			 impacted the States of Washington, Oregon, California, and Hawaii, as well
			 as Canada and Japan;Whereas the Great Alaska Earthquake and associated tsunamis resulted in 131 fatalities, including 4
			 fatalities in Oregon and 12 fatalities in California, and an estimated
			 $3,750,000,000 in property losses in today’s dollars;Whereas the wealth of data collected during the Great Alaska Earthquake led to major breakthroughs
			 in the scientific understanding of subduction zone earthquakes and
			 earthquake hazards, resulting in improved earthquake mitigation
			 strategies;Whereas the study of the tsunamis associated with the Great Alaska Earthquake resulted in improved
			 tsunami prediction and warning capabilities; andWhereas the Great Alaska Earthquake spurred the United States Geological Survey, in cooperation
			 with earthquake-impacted States, to install extensive earthquake
			 monitoring networks across the United States and establish the National
			 Center for Earthquake Research:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the lives lost due to the Great Alaska Earthquake and associated tsunamis that
			 occurred on Good Friday, March 27, 1964;(2)recognizes the improved understanding of earthquakes and tsunamis and the scientific and
			 technological advancements that resulted from the study of  data collected
			 during the Great Alaska Earthquake;(3)commends the efforts of scientists and engineers from the United States Geological Survey, as well
			 as those in  Alaska,
			  California, and other earthquake-impacted States, to improve earthquake
			 and tsunami prediction and hazard mitigation strategies and protect the
			 well-being of United States citizens threatened by these hazards;(4)supports continued research, education, and outreach about earthquakes and other natural hazards;
			 and(5)encourages participation in the Great Alaska ShakeOut earthquake drill scheduled to occur on March
			 27, 2014.
			
